Citation Nr: 1142229	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-50 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The case was remanded by the Board in June 2011 to afford the Veteran a VA medical examination to determine any causal or etiological relationship between the Veteran's service and his claimed disabilities.  The Veteran was afforded a VA examination in August 2011.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1. The Veteran was exposed to loud noise during active service. 

2. The Veteran did not experience symptoms of chronic bilateral hearing loss during service or continuous symptoms of hearing loss since separation from service. 

3. The Veteran's bilateral hearing loss did not manifest to a compensable degree within one year after separation from service. 

4. The Veteran's bilateral hearing loss is not causally or etiologically related to the noise exposure during active service.

5.  The Veteran did not experience symptoms of chronic tinnitus during service or continuous symptoms of tinnitus since separation from service. 

6. The Veteran's tinnitus is not causally or etiologically related to the noise exposure during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated January 2008 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in January 2008 prior to the initial unfavorable decision in December 2010.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the January 2008 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in July 2008 and in August 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disabilities are related to his service.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability. 

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

As the Veteran's hearing loss and tinnitus derive from the same evidence and history, the Board will analyze both together.  The Veteran contends that he has hearing loss and tinnitus that are related to his active service.  The Veteran reported noise exposure as an infantryman in Vietnam, to include combat noise.  He specifically noted that airstrikes and small arms fire were loud and he was involved in these situations for nine months while in Vietnam.  The Board acknowledges that the Veteran was exposed to loud noise during service.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of hearing loss or tinnitus during service.  On an April 1968 pre-induction report of medical history, the Veteran noted no history of hearing loss or ear, nose, or throat trouble.  On the corresponding examination, the Veteran's ears and ear drums were noted as clinically normal.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
--
5
LEFT
5
5
0
--
40

On the May 1970 separation report of medical history, the Veteran again reported no hearing loss and no ear, nose, or throat trouble.  An examiner noted the Veteran's ears and ear drums as clinically normal.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Based on these records, the Board finds that the Veteran did not experience chronic symptoms of hearing loss or tinnitus during service.

The evidence also shows that the Veteran did not experience continuous symptoms of hearing loss or tinnitus from separation from service and that the Veteran's hearing loss did not manifest to a compensable degree within a year after separation from service.  During his hearing before the Board the Veteran noted onset of hearing loss twenty to thirty years ago.  During the August 2011 VA examination, the Veteran again noted onset of hearing loss thirty years prior.  The Board notes that the Veteran separated from service in 1970.  Based upon the normal findings at separation and the onset of hearing loss noted by the Veteran more than 10 years after separation from service, the Board finds that the Veteran did not experience continuous symptoms of hearing loss or tinnitus from separation from service and that the Veteran's hearing loss did not manifest to a compensable degree within a year after separation from service.

The Veteran was afforded a VA examination in July 2008.  The Veteran reported tinnitus since the last four months of his military service.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
85
95
LEFT
35
35
35
80
85

The examiner opined that due to the absence of acoustic damage upon separation, it is not as least as likely as not that the Veteran's hearing loss or tinnitus is related to military service.  

The Veteran was afforded another VA examination in August 2011.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
80
80
LEFT
20
20
20
75
85

The Veteran informed the examiner that his bilateral hearing loss began 30 years ago and his bilateral constant tinnitus began 20 years ago.  The examiner noted that the Veteran's normal hearing sensitivity thresholds at exit from service indicate no acoustic damage.  The examiner noted no support in the literature for delayed onset hearing loss as a result of noise exposure.  The exact etiology of the Veteran's hearing loss cannot be determined as it would be resorting to speculation as there are many possible causes.  The examiner specifically opined that, based on the history and evidence, the Veteran's hearing loss was not caused by or a result of military service.  

The examiner also provided an opinion regarding the Veteran's tinnitus.  The examiner noted the inconsistencies in the record, stating that the Veteran noted onset during service at his July 2008 examination, but reported onset 20 years ago during this examination.  The examiner again noted normal hearing sensitivity thresholds at exit examination indicating no acoustic damage.  After review of the evidence the examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or a result of military service.  

The Board finds the Veteran's statements regarding onset of his hearing loss and tinnitus not to be credible.  During the recent VA compensation claim, the Veteran reported the onset of symptoms at different times.  Specifically, during the July 2008 VA examination he reports onset of tinnitus during service, during the June 2011 Board hearing he reported a different date of onset of symptoms, he gives another date in the history at the August 2011 VA examination, and reported a different date of onset of symptoms in his original claim.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset during service or relationship between service and the disabilities.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Veteran also did not claim that symptoms of his disorder began in service or were related to service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and normal findings at separation from service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements)

Additionally, the Board notes that the post-service medical evidence does not reflect complaints or treatment related to hearing loss for 37 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial reported symptoms related to hearing loss and tinnitus in approximately 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also finds that the audiometric testing at the time of separation from service indicate no hearing loss at that time.

When weighing the lay and medical evidence of record, the Board finds that the Veteran's hearing loss and tinnitus is not causally or etiologically related to service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss and tinnitus is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as hearing loss or ringing in the ear, which are non-medical in nature, however the Veteran has already been found not credible.  Additionally, the Board notes that the Veteran is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The record contains only negative nexus opinions. 

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current bilateral hearing loss  and tinnitus did not begin during service, did not manifest to a compensable degree within one year of service, and is not causally or etiologically related to service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and claims of service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


